DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 7 recite “wherein the second part of the compressed BSSID, obtained from the TD control field of the WUR frame, comprises most significant bits (MSBs) of the compressed BSSID”, however the specification does not appear to have support for this limitation.
Paragraphs 186 and 210 in the  specification disclose:
[0196] (ii) (Partial/compressed) BSSID: FIG. 24 illustrates a partial BSSID. The partial BSSID may be referred to as a compressed BSSID. The partial BSSID is included in an address field of the MAC header of the general WUR frame. In order to use the WUR frame for a scanning purpose, a complete BSSID is required. To this end, another part of the BSSID different from the BSSID included in the address field may be included in the WUR frame. Alternatively, the Most Significant Bit (MSB) of the BSSID may be included in the WUR frame. In this case, information on another part of the BSSID may be located in the MAC header (e.g., TD control field) rather than the frame body so that the STA may quickly identify the BSSID of the AP.

[210] FIG. 28 illustrates an example of a WUR broadcast frame for AP scanning/discovery. For convenience, although it is assumed that a partial BSSID is included in an address field and a partial SSID is included in a TD control field, the present disclosure is not limited thereto. For example, another part of a BSSID may be included in the TD control field. Upon receiving the WUR broadcast frame, the STA may specify the AP based on an established connection table thereof and quickly perform a directed probe request to the specified AP.
Thus, paragraph 196 discloses that “the Most Significant Bit (MSB) of the BSSID may be included in the WUR frame”, and paragraph  210 discloses that “another part of a BSSID may be included in the TD control field”, the above paragraphs do not disclose that the second part of the compressed BSSID, obtained from the TD control field of the WUR frame, comprises most significant bits (MSBs) of the compressed BSSID”, as recited in claims 1 and 7.
Claims 2-6 and 8-11 are also rejected by virtue of their dependency on claims 1 and 7 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (Pub. No.: US 2020/0280918 A1, hereinafter Huang).

Consider claims 1 and 13,  Huang discloses a method of receiving a Wake-Up Radio (WUR) frame by a station (STA) in a Wireless Local Area Network (WLAN), and a computer-readable medium (see paragraph 151) for performing the method , the method comprising: 
receiving a WUR frame including a frame control field, an address field, a Type Dependent (TD) control field, and a frame body (A WUR Discovery frame 1100 may be a frame that advertises the service or service set of an AP or peer station and that the AP or peer station may transmit in a format that a WURx can receive, Fig. 1B and paragraph 48; The WUR Discovery frame 1100 may include a MAC header 1102, a frame body 1120, and a frame check sequence (FCS) field 1190. The MAC header 1102 may include a Frame Control field 1105, an Address field 1110, and a Type Dependent (TD) control field 1115, Fig. 1B and paragraph 49); and 
obtaining, from the WUR frame, information related to a Basic Service Set identifier (BSSID), information related to a Service Set identifier (SSID), and information related to a Primary Connectivity Radio (PCR) channel, upon determining that the WUR frame is a WUR frame broadcasting information for Access Point (AP) discovery (In a particular embodiment, the Address field 1110 may comprise a hash of a BSSID of station 1010 and TD control field 1115 may comprise another hash of the BSSID of station 1010 (where the two hashes comprise at least a portion of the ID 1140). In one embodiment, the frame body 1120 (e.g., Extended Address field 1305) may include a hash of an SSID of station 1010, Fig. 1B and paragraph 55; The channel information field 1310 may indicate a primary 20 MHz channel of a PCR of an AP or peer station that transmits the WUR Discovery frame, fig. 1D and paragraph 58; the wake-up packet may be broadcast, paragraph 85),
wherein the information related to the BSSID is a compressed BSSID of an entire BSSID of an AP, and wherein a first part and a second part of the compressed BSSID are obtained from the address field and the TD control field, respectively (the format for the WUR Discovery frame 1100 may redefine the fields that include partial IDs of the ID field 1140 as a single field designated as the ID field 1140. For instance, the Address field 1110, the TD control field 1115, and/or part of the frame body 1120 such as the Extended Address field 1305 (as depicted in FIG. 1D) of the WUR parameter field(s) 1300 may be combined to form a single field designated as the ID field 1140, paragraph 53; he ID 1140 may be a ID for the station 1010 such as a basic service set identifier (BSSID), paragraph 52),
wherein the second part of the compressed BSSID, obtained from the [TD control field] of the WUR frame, comprises most significant bits (MSBs) of the compressed BSSID, wherein the first part of the compressed BSSID, obtained from the address field of the WUR frame, comprises a portion of the compressed BSSID other than the MSBs of the compressed BSSID (Huang discloses on paragraph 52 and with reference to Fig. 1B, that ID 1140 may be a BSSID, and that Address field 1110 may comprise a value that is at least a partial BSSID. Huang further discloses on paragraph 53 that the format for the WUR Discovery frame 1100 may redefine the fields that include partial IDs of the ID field 1140 as a single field designated as the ID field 1140. For instance, the Address field 1110, the TD control field 1115, and/or part of the frame body 1120 such as the Extended Address field 1305 (as depicted in FIG. 1D) of the WUR parameter field(s) 1300 may be combined to form a single field designated as the ID field 1140. Huang also discloses on paragraph 53  that the Address field 1110 and part of the frame body 1120 (e.g., the Extended Address field 1305) may be designated as a first part and a second part of an ID field 1140 or as a most significant bits (MSBs) field and a least significant bits (LSBs) field of the ID field 1140; Huang also discloses on paragraph 54 the TD control field 1115 may  include a partial ID of the ID field 1140 [i.e. the BSSID]), and 
wherein the information related to the SSID is a compressed SSID of an entire SSID of the AP and the compressed SSID is obtained from the frame body (In one embodiment, the frame body 1120 (e.g., Extended Address field 1305) may include a hash of an SSID of station 1010, Fig. 1B and paragraph 55).
While Huang does not explicitly disclose that the second part of the compressed BSSID, obtained from the TD control field of the WUR frame, comprises most significant bits (MSBs) of the compressed BSSID, Huang discloses on paragraph 53 that the Address fields and the TD control field, as well as the Extended Address field, may include partial IDs the BSSID; and that the Address field 1110 and part of the frame body 1120 (e.g., the Extended Address field 1305) may be designated as a first part and a second part of an ID field 1140 or as a most significant bits (MSBs) field and a least significant bits (LSBs) field of the ID field 1140.
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to designate the partial BSSID in the TD control field either a first part or a second part, or either as a most significant bits (MSBs) field or a least significant bits (LSBs) field. Applicant has not disclosed that obtaining the MSBs of compressed BSSID from the TD control field provides an advantage. One of ordinary skill in the art, would have expected the Applicant’s invention to perform equally well regardless of whether the MSBs of the BSSID are included in the TD control field  and the LSBs in the address field, or the MSB of the BSSID are included in the address filed and the LSBs are included in the TD control field.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Huang to obtain the invention as specified in claims 1 and 13.

Consider claim 2, and as applied to claim 1 above, Huang discloses wherein the information related to the PCR channel is included in the frame body and indicates a channel on which the AP operates in a PCR (The WUR parameter field(s) 1300 may comprise … a channel information field 1310, see Figs. 1B and 1D, and paragraph 57).

Consider claim 4, and as applied to claim 1 above, Huang discloses  further comprising performing scanning in a PCR based on the information related to the BSSID, the information related to the SSID, and the information related to the PCR channel, wherein the STA performs scanning only on a specified channel based on the information related to the PCR channel (The channel information field 1310 may indicate a primary 20 MHz channel of a PCR of an AP or peer station that transmits the WUR Discovery frame, such as the station 1010 in FIG. 1A, paragraph 58).

Consider claim 6, and as applied to claim 1 above, Huang discloses wherein the WUR frame is a WUR discovery frame (WUR Discovery frame, paragraph 48).

Consider claim 7, Huang discloses a method of transmitting a Wake-Up Radio (WUR) frame by an Access Point (AP) in a Wireless Local Area Network (WLAN), the method comprising: 
generating a WUR frame including a frame control field, an address field, a Type Dependent (TD) control field, and a frame body (A WUR Discovery frame 1100 may be a frame that advertises the service or service set of an AP or peer station and that the AP or peer station may transmit in a format that a WURx can receive, Fig. 1B and paragraph 48; The WUR Discovery frame 1100 may include a MAC header 1102, a frame body 1120, and a frame check sequence (FCS) field 1190. The MAC header 1102 may include a Frame Control field 1105, an Address field 1110, and a Type Dependent (TD) control field 1115, Fig. 1B and paragraph 49); and 
transmitting the WUR frame in a broadcast manner (the wake-up packet may be broadcast; paragraph 85),
wherein the WUR frame serves to support AP discovery of a station (STA) operating in a WUR mode and the AP provides the STA with information related to a Basic Service Set identifier (BSSID), information related to a Service Set identifier (SSID), and information related to a Primary Connectivity Radio (PCR) channel through the WUR frame (In a particular embodiment, the Address field 1110 may comprise a hash of a BSSID of station 1010 and TD control field 1115 may comprise another hash of the BSSID of station 1010 (where the two hashes comprise at least a portion of the ID 1140). In one embodiment, the frame body 1120 (e.g., Extended Address field 1305) may include a hash of an SSID of station 1010, Fig. 1B and paragraph 55; The channel information field 1310 may indicate a primary 20 MHz channel of a PCR of an AP or peer station that transmits the WUR Discovery frame, fig. 1D and paragraph 58), 
the information related to the BSSID is a compressed BSSID of an entire BSSID of the AP, and wherein a first part and a second part of the compressed BSSID are set in the address field and the TD control field, respectively (the format for the WUR Discovery frame 1100 may redefine the fields that include partial IDs of the ID field 1140 as a single field designated as the ID field 1140. For instance, the Address field 1110, the TD control field 1115, and/or part of the frame body 1120 such as the Extended Address field 1305 (as depicted in FIG. 1D) of the WUR parameter field(s) 1300 may be combined to form a single field designated as the ID field 1140, paragraph 53; he ID 1140 may be a ID for the station 1010 such as a basic service set identifier (BSSID), paragraph 52), 
wherein the second part of the compressed BSSID, set in the TD control field of the WUR frame, comprises most significant bits (MSBs) of the compressed BSSID,
wherein the first part of the compressed BSSID, set in the address field of the WUR frame, comprises a portion of the compressed BSSID other than the MSBs of the compressed BSSID (Huang discloses on paragraph 52 and with reference to Fig. 1B, that ID 1140 may be a BSSID, and that Address field 1110 may comprise a value that is at least a partial BSSID. Huang further discloses on paragraph 53 that the format for the WUR Discovery frame 1100 may redefine the fields that include partial IDs of the ID field 1140 as a single field designated as the ID field 1140. For instance, the Address field 1110, the TD control field 1115, and/or part of the frame body 1120 such as the Extended Address field 1305 (as depicted in FIG. 1D) of the WUR parameter field(s) 1300 may be combined to form a single field designated as the ID field 1140. Huang also discloses on paragraph 53  that the Address field 1110 and part of the frame body 1120 (e.g., the Extended Address field 1305) may be designated as a first part and a second part of an ID field 1140 or as a most significant bits (MSBs) field and a least significant bits (LSBs) field of the ID field 1140; Huang also discloses on paragraph 54 the TD control field 1115 may  include a partial ID of the ID field 1140 [i.e. the BSSID]), and 
wherein the information related to the SSID is a compressed SSID of an entire SSID of the AP and the compressed SSID is obtained from the frame body (In one embodiment, the frame body 1120 (e.g., Extended Address field 1305) may include a hash of an SSID of station 1010, Fig. 1B and paragraph 55).
While Huang does not explicitly disclose that the second part of the compressed BSSID, obtained from the TD control field of the WUR frame, comprises most significant bits (MSBs) of the compressed BSSID, Huang discloses on paragraph 53 that the Address fields and the TD control field, as well as the Extended Address field, may include partial IDs the BSSID; and that the Address field 1110 and part of the frame body 1120 (e.g., the Extended Address field 1305) may be designated as a first part and a second part of an ID field 1140 or as a most significant bits (MSBs) field and a least significant bits (LSBs) field of the ID field 1140.
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to designate the partial BSSID in the TD control field either a first part or a second part, or either as a most significant bits (MSBs) field or a least significant bits (LSBs) field. Applicant has not disclosed that obtaining the MSBs of compressed BSSID from the TD control field provides an advantage. One of ordinary skill in the art, would have expected the Applicant’s invention to perform equally well regardless of whether the MSBs of the BSSID are included in the TD control field  and the LSBs in the address field, or the MSB of the BSSID are included in the address filed and the LSBs are included in the TD control field.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Huang to obtain the invention as specified in claim 7.

Consider claim 8, and as applied to claim7 above, Huang discloses wherein the information related to the PCR channel is included in the frame body and indicates a channel on which the AP operates in a PCR (The WUR parameter field(s) 1300 may comprise … a channel information field 1310, see Figs. 1B and 1D, and paragraph 57).

Consider claim 11, and as applied to claim 7 above, Huang discloses wherein the WUR frame is a WUR discovery frame (WUR Discovery frame, paragraph 48).

Consider claim 12, Huang discloses a station (STA) for receiving a Wake-Up Radio (WUR) frame, the STA comprising:
 a receiver (radio 1056, Fig. 1 A); at least one processor (processor 1031, Fig. 1A); and at least one non-transitory processor-readable medium storing one or more instructions (see paragraph 151) that, when executed by the at least processor, control the STA to perform operations comprising:
receiving, through the receiver a WUR frame including a frame control field, an address field, a Type Dependent (TD) control field, and a frame body (A WUR Discovery frame 1100 may be a frame that advertises the service or service set of an AP or peer station and that the AP or peer station may transmit in a format that a WURx can receive, Fig. 1B and paragraph 48; The WUR Discovery frame 1100 may include a MAC header 1102, a frame body 1120, and a frame check sequence (FCS) field 1190. The MAC header 1102 may include a Frame Control field 1105, an Address field 1110, and a Type Dependent (TD) control field 1115, Fig. 1B and paragraph 49); and 
obtaining, from the WUR frame, information related to a Basic Service Set identifier (BSSID), information related to a Service Set identifier (SSID), and information related to a Primary Connectivity Radio (PCR) channel, based on determining that the WUR frame is a WUR frame broadcasting information for Access Point (AP) discovery (In a particular embodiment, the Address field 1110 may comprise a hash of a BSSID of station 1010 and TD control field 1115 may comprise another hash of the BSSID of station 1010 (where the two hashes comprise at least a portion of the ID 1140). In one embodiment, the frame body 1120 (e.g., Extended Address field 1305) may include a hash of an SSID of station 1010, Fig. 1B and paragraph 55; The channel information field 1310 may indicate a primary 20 MHz channel of a PCR of an AP or peer station that transmits the WUR Discovery frame, fig. 1D and paragraph 58; the wake-up packet may be broadcast, paragraph 85), 
wherein the information related to the BSSID is a compressed BSSID of an entire BSSID of an AP, and wherein a first part and a second part of the compressed BSSID are obtained from the address field and the TD control field, respectively (the format for the WUR Discovery frame 1100 may redefine the fields that include partial IDs of the ID field 1140 as a single field designated as the ID field 1140. For instance, the Address field 1110, the TD control field 1115, and/or part of the frame body 1120 such as the Extended Address field 1305 (as depicted in FIG. 1D) of the WUR parameter field(s) 1300 may be combined to form a single field designated as the ID field 1140, paragraph 53; he ID 1140 may be a ID for the station 1010 such as a basic service set identifier (BSSID), paragraph 52),
wherein the second part of the compressed BSSID, obtained from the [TD control field] of the WUR frame, comprises most significant bits (MSBs) of the compressed BSSID, wherein the first part of the compressed BSSID, obtained from the address field of the WUR frame, comprises a portion of the compressed BSSID other than the MSBs of the compressed BSSID (Huang discloses on paragraph 52 and with reference to Fig. 1B, that ID 1140 may be a BSSID, and that Address field 1110 may comprise a value that is at least a partial BSSID. Huang further discloses on paragraph 53 that the format for the WUR Discovery frame 1100 may redefine the fields that include partial IDs of the ID field 1140 as a single field designated as the ID field 1140. For instance, the Address field 1110, the TD control field 1115, and/or part of the frame body 1120 such as the Extended Address field 1305 (as depicted in FIG. 1D) of the WUR parameter field(s) 1300 may be combined to form a single field designated as the ID field 1140. Huang also discloses on paragraph 53  that the Address field 1110 and part of the frame body 1120 (e.g., the Extended Address field 1305) may be designated as a first part and a second part of an ID field 1140 or as a most significant bits (MSBs) field and a least significant bits (LSBs) field of the ID field 1140; Huang also discloses on paragraph 54 the TD control field 1115 may  include a partial ID of the ID field 1140 [i.e. the BSSID]), and 
wherein the information related to the SSID is a compressed SSID of an entire SSID of the AP and the compressed SSID is obtained from the frame body (In one embodiment, the frame body 1120 (e.g., Extended Address field 1305) may include a hash of an SSID of station 1010, Fig. 1B and paragraph 55).
While Huang does not explicitly disclose that the second part of the compressed BSSID, obtained from the TD control field of the WUR frame, comprises most significant bits (MSBs) of the compressed BSSID, Huang discloses on paragraph 53 that the Address fields and the TD control field, as well as the Extended Address field, may include partial IDs the BSSID; and that the Address field 1110 and part of the frame body 1120 (e.g., the Extended Address field 1305) may be designated as a first part and a second part of an ID field 1140 or as a most significant bits (MSBs) field and a least significant bits (LSBs) field of the ID field 1140.
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to designate the partial BSSID in the TD control field either a first part or a second part, or either as a most significant bits (MSBs) field or a least significant bits (LSBs) field. Applicant has not disclosed that obtaining the MSBs of compressed BSSID from the TD control field provides an advantage. One of ordinary skill in the art, would have expected the Applicant’s invention to perform equally well regardless of whether the MSBs of the BSSID are included in the TD control field  and the LSBs in the address field, or the MSB of the BSSID are included in the address filed and the LSBs are included in the TD control field.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Huang to obtain the invention as specified in claim 12.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Zhou et al (US 20190261268 A1, hereinafter Zhou).

Consider claim 3, and as applied to claim 2 above, Huang does not expressly disclose wherein the information related to the PCR channel is a combination of spectrum location information and band location information, 
the spectrum location information is 1-bit information indicating any one of a 2.4 GHz spectrum and a 5 GHz spectrum, and 
the band location information indicates any one band among bands included in the 2.4 GHz spectrum or the 5 GHz spectrum, indicated by the spectrum location information.
	In the same field of endeavor, Zhou discloses wherein the information related to the PCR channel is a combination of spectrum location information and band location information, 
the spectrum location information is 1-bit information indicating any one of a 2.4 GHz spectrum and a 5 GHz spectrum, and 
the band location information indicates any one band among bands included in the 2.4 GHz spectrum or the 5 GHz spectrum, indicated by the spectrum location information (For example, a wake-up receiver of a station may work on a 2.4 GHz band or a 5 GHz band, without involving other bands. The indication information may include a 1 -bit field, and the field may be "1" or "0", where "0" indicates that the wake-up receiver works on the 2.4 GHz band, and "1" indicates that the wake-up receiver works on the 5 GHz band, paragraph 42).
Therefore, it would been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Zhou with the teachings of Huang in order to reduce increased power consumption of a wake-up receiver caused by frequent switching between operating channels. 

Consider claim 9, and as applied to claim 8 above, Huang does not expressly disclose wherein the information related to the PCR channel is a combination of spectrum location information and band location information, 
the spectrum location information is 1-bit information indicating any one of a 2.4 GHz spectrum and a 5 GHz spectrum, and 
the band location information indicates any one band among bands included in the 2.4 GHz spectrum or the 5 GHz spectrum, indicated by the spectrum location information.
	In the same field of endeavor, Zhou discloses wherein the information related to the PCR channel is a combination of spectrum location information and band location information, 
the spectrum location information is 1-bit information indicating any one of a 2.4 GHz spectrum and a 5 GHz spectrum, and 
the band location information indicates any one band among bands included in the 2.4 GHz spectrum or the 5 GHz spectrum, indicated by the spectrum location information (For example, a wake-up receiver of a station may work on a 2.4 GHz band or a 5 GHz band, without involving other bands. The indication information may include a 1 -bit field, and the field may be "1" or "0", where "0" indicates that the wake-up receiver works on the 2.4 GHz band, and "1" indicates that the wake-up receiver works on the 5 GHz band, paragraph 42).
Therefore, it would been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Zhou with the teachings of Huang in order to reduce increased power consumption of a wake-up receiver caused by frequent switching between operating channels. 

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Du et al (US 20200037251 A1, hereinafter Du).

Consider claim 5, and as applied to claim 1 above, Huang does not expressly disclose wherein, based on a type subfield included in the frame control field, set to a bit value of 011, the STA determines that the WUR frame is a WUR frame broadcasting the information for AP discovery.
In the same field of endeavor Du discloses wherein, based on a type subfield included in the frame control field, set to a bit value of 011, the STA determines that the WUR frame is a WUR frame broadcasting the information for AP discovery (A frame type is usually indicated in a frame control field. For example, the frame type is indicated by using three bits, a value 010 of the frame type indicates a long wake-up frame, and a value 011 of the frame type indicates a short wake-up frame, paragraph 163).
Therefore, it would been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Du with the teachings of Huang in order to reduce transmission overheads of a wake-up frame and  reduce impact of sending a plurality of wake-up frames on media utilization. 

Consider claim 10, and as applied to claim 7 above, Huang does not expressly disclose wherein the AP sets a type subfield included in the frame control field to a bit value of 011.
In the same field of endeavor Du discloses wherein the AP sets a type subfield included in the frame control field to a bit value of 011 (A frame type is usually indicated in a frame control field. For example, the frame type is indicated by using three bits, a value 010 of the frame type indicates a long wake-up frame, and a value 011 of the frame type indicates a short wake-up frame, paragraph 163).
Therefore, it would been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Du with the teachings of Huang in order to reduce transmission overheads of a wake-up frame and  reduce impact of sending a plurality of wake-up frames on media utilization. 

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642